Citation Nr: 1614869	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a nasal disorder, including sinusitis as due to jet fuel exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied service connection for sinusitis, bilateral hearing loss, and tinnitus.  In September 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2010.  In December 2010, the Veteran filed a Substantive Appeal (VA Form 9) appealing only the denial of his claim for service connection of sinusitis; therefore, the Veteran's claims for bilateral hearing loss and tinnitus are no longer part of the current appeal.  See 38 C.F.R. § 20.202 (2015).  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record in the Virtual VA electronic paperless processing system.  

At the Board hearing, the Veteran's representative requested consideration of service connection more broadly to include disorders of the nasal passages, rather than just service connection for sinusitis.  The representative based this request on the July 2010 VA examiner's finding that the Veteran had a severely enlarged left inferior turbinate.  Accordingly, the Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving a nasal disorder, as opposed to the more specific sinusitis.  While the Veteran has stated that he has sinusitis, he is not competent to diagnose sinusitis; therefore, he is not competent to limit his appeal to sinusitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a veteran makes a claim, the veteran is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).
 
The Board notes that the Veteran brought "material" to his November 2014 Board hearing that was to be reviewed by the Veteran's representative; however, no additional evidence was associated with the Veteran's claims file.  Accordingly, the Board sought clarification from the Veteran's representative.  In May 2015, the representative responded that the Veteran submitted copies of documents already in the Veteran's claims file so the representative did not resubmit the duplicative copies, and confirmed that no further evidence had been submitted on behalf of the Veteran.  

This case was initially before the Board in June 2015 at which time the Board remanded the Veteran's claim to obtain complete service treatment records, VA treatment records, and a VA examination.  The Appeals Management Center (AMC) issued a Supplemental Statement of the Case in December 2015.  The case has returned to the Board and is ready for further appellate review.


FINDINGS OF FACT

The most competent and probative medical evidence indicates that the Veteran's current nasal disorder is not shown to be etiologically related to his active service, including as due to exposure to environmental substances.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a nasal disorder, including sinusitis as due to jet fuel exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an April 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records to the extent that they are available, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

As noted above, in June 2015 the Board remanded the Veteran's claim to allow the Veteran to submit any additional relevant treatment records and to obtain VA treatment records, complete service treatment records, and a VA examination.  As will be discussed below, the Board has found substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA treatment records from the time the Veteran established care with VA in April 2010 have been associated with the Veteran's claims file.  In September 2015, the RO asked the Veteran to identify all health care providers who treated him for his nasal and/or sinusitis symptoms and to complete an authorization to allow VA to obtain records from those providers.  The Veteran did not respond to the RO's request.  A claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of private existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1) (2015).  In short, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran did not respond to the RO's request, the Board finds that no additional RO action to further develop the record in connection with post-service treatment records is warranted. 

Prior to remand, the service treatment records in the Veteran's claims file included only the Veteran's dental records and Reports of Medical Examination and Reports of Medical History at induction and separation.  In September 2015, the AMC requested all of the Veteran's service treatment records and service personnel records.  Also in September 2015, the National Archives and Records Administration responding by providing all available records for the Veteran.  A document in the Veteran's personnel records from Dyess Air Force Base shows that the Veteran was to depart that base in November 1972 and that the Veteran's outpatient medical records could not be located.  As such, it appears that the Veteran's service treatment records were lost before he left service.  Therefore, the Board finds that additional attempts to obtain the service treatment records would be futile.  The Veteran was informed of the unavailability of the records by the absence of additional service treatment records being noted as evidence in the December 2015 Supplemental Statement of the Case.  

Importantly, the Veteran's entrance and separation examinations and histories are of record.  In addition, the Veteran's DD 214 (Certificate of Release or Discharge from Active Duty) lists the Veteran's military specialty as that of a fuel systems repairman.  As such, in its June 2015 remand, the Board found the Veteran is competent to report in-service exposure to environmental substances, including jet fuel, sealant, and cleaning chemicals.  Thus, the Board finds there is no prejudice to the Veteran because of the lack of the service treatment records.  

Finally, the Veteran was afforded a VA examination pertaining to his claim for a nasal disorder in October 2015 and a medical opinion was provided in December 2015.  The Board finds the examination and report to be adequate, as the examiners collectively reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in April 204.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the onset and symptoms associated with his nasal disorder.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim and the submission of additional evidence was discussed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  SERVICE CONNECTION

The Veteran contends that he is entitled to service connection for a nasal disorder due to in-service exposure to jet fuel and other environmental substances.  The Veteran states that his nasal disorder started about two and a half years after he began cleaning fuel tanks with "sinus clogging."  He went to the base hospital and was given Sudafed and other medication to dry up his sinuses.  The problem existed from that day on to the present and has never gotten better.  April 2010 Statement in Support of Claim (VA Form 21-4138). 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


Background

On his December 1968 entrance history, the Veteran denied sinusitis, hay fever, asthma, and shortness of breath.  The Veteran's nose and sinuses were noted as normal on examination.  On his November 1972 separation history, the Veteran stated that he was in excellent health, but checked that he had had sinusitis, hay fever, asthma, and shortness of breath.  The physician clarified in the notes section that the Veteran had "[s]inusitis, hay fever, mild, yearly, treated with antihistamines with fair results," and that there were no complications and sequelae.  "Shortness of breath, refers to childhood asthma, no recurrence since," no complications and sequelae.  On examination, the Veteran's nose and sinuses were found to be normal.  

A December 2002 private treatment record shows the Veteran presented stating he had been sick about three days with what he thought was a sinus infection.  The diagnosis was maxillary sinusitis.  The practitioner wrote that "[g]iven his past history with such infections, I am going to treat him with an antibiotic and decongestant."

An April 2003 private treatment record shows the Veteran presented complaining of sinus pressure, headache, postnasal drainage that was green, and a little bit of a cough that had been going on for about four days.  The diagnosis was frontal sinusitis.  A July 2003 treatment record shows the Veteran complained of congestion and headache for the past couple of days.  The diagnosis was upper respiratory infection.  

A March 2004 private treatment record shows the Veteran had a history of occasional sinus infections.  He had increasing left maxillary facial pain with some pain over his left eye as well for the last couple of days.  The diagnosis was maxillary sinusitis.  

A January 2005 private treatment record shows the Veteran presented with head and chest congestion, cough, and sinus/nasal drainage/pain.  The Veteran was diagnosed with acute sinusitis and acute bronchitis.  An April 2005 urgent care record shows that the Veteran reported itching and swelling of the face after working in the yard.  The review of systems notes hay fever and seasonal allergies.  However, the diagnosis and treatment was for allergic dermatitis. 

A March 2007 private treatment record shows the Veteran complained of some sinus congestion and drainage associated with coughing that had been minimally productive for the past week.  The diagnosis was acute bronchitis.  An April 2007 treatment record shows the Veteran complained of post nasal drainage, nasal congestion, rhinorrhea, a little bit of a cough, and some congestion in this chest.  He denied running a fever, but stated that he had a lot of trouble in the spring time every year.  About three weeks ago, the Veteran had the same of sort of symptoms, was seen and treated with antibiotics, and things cleared up well.  It was noted that "[i]t sounds like he does have trouble with seasonal allergies."  The diagnosis was allergic rhinitis.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that in 1972 he developed obstruction of his nose with difficulty breathing through both nostrils.  He was treated with Actifed that helped tremendously.  The problem of nasal obstruction continued off and on.  Currently, he had some pressure on the right side of his face.  He denied any allergies and stated that his problem was all in his nose.  On examination, the left inferior turbinate was severely enlarged without any obstruction at that time.  Sinus x-rays showed the sinuses were well developed and aerated without air-fluid levels, destructive lesions, or significant mucosal thickening.  On the lateral view, an 8 millimeter well-defined calcific density project over the anterior aspect of the sphenoid sinus was seen, which was believed to probably be and osteoma that was superimposed.  The examiner found that there was no evidence of sinus disease at that time.  

When the Veteran established care with VA in April 2010, he did not report any history of or treatment for seasonal allergies, allergic rhinitis, or sinusitis.  In February 2011, the Veteran complained of a cough and green mucous for the last few days.  He was diagnosed with bronchitis.  In September 2013, the Veteran presented with "allergy type issues" of congestion in the nasal passages for two weeks.  There was no diagnosis or treatment.  At his next appointment in October 2013, there were no allergy, nasal, sinus, or breathing complaints.  In February 2014, although there still were no allergy, nasal, sinus, or breathing complaints noted, it appears that Flunisolide (two sprays daily for allergies) was added to the Veteran's medication list.  The Veteran's VA problem list, however, does not include any problem relating to allergies or sinusitis.  VA treatment records show the Veteran continuously denied allergies.  

At his November 2014 Board hearing, the Veteran explained that he was an Air Force mechanic and fuel systems specialist.  His job entailed physically going inside of airplane fuel tanks to clean and repair the tanks with little to no ventilation and no breathing protection.  The Veteran testified that over about a two and one-half year period he was exposed to JP4 jet fuel, which he sponged up with his hands and caused "burns" to his skin, sealants, and cleaning substances.  The Veteran related that he went to the hospital while in service and received Sudafed for his symptoms.  He was told at his separation briefing that his service treatment records reflected that treatment.  The Veteran testified that he had very dry nasal passages, used nasal drops from time to time, and had nasal stuffiness and difficulties breathing since 1972.  

The Veteran was afforded a second VA examination in October 2015 that was performed by a physician's assistant.  The Veteran complained of dry, swollen nasal passages, and nasal congestion that had its onset in 1971.  The Veteran attributed the onset and chronicity of symptoms to exposure to sealants and/or jet fuel.  He worked as a fuel system specialist for two and a half years and climbed in to fuel tanks, which were ventilated with a small air duct.  He explained that although the fuel tank was emptied, vacuumed, and sponged to remove fuel, residual fuel remained, the tank was not well ventilated, and no protective gear was worn.  The Veteran reported he sought care in the emergency room and that the treating physician commented that the Veteran's "membranes were burnt."  He was treated with Actifed.  The Veteran reported that his symptoms have worsened since separation from service and that he has sought treatment several times.  He was treated with antihistamines, saline nasal drops, decongestants, and over-the-counter Privine and/or Afrin.  He reported that he currently had difficulty breathing through his nostrils, used Afrin and nasal saline two to three times a day, and took Claritin once daily.  He reported that he began using daily Afrin in 1972, even though he has been instructed by physicians not to use it daily.  The Veteran did not report post nasal drip, purulent nasal, anosmia (the inability to perceive odor), pharyngitis, sinus pressure headache, sneeze, cough, or loss of taste.  

On examination, the Veteran was found to have rhinitis with greater than 50 percent obstruction of the nasal passage on both sides, with complete obstruction on the left.  There was no permanent hypertrophy of the nasal turbinates, but the examiner found enlarged bilateral inferior turbinates with the left greater than the right.  October 2015 x-rays show no evidence of sinus disease. 

The examiner found that the Veteran had a diagnosis of allergic rhinitis made in November 1972.  She opined that it was at least as likely as not that the Veteran's allergic rhinitis was caused by or incurred in military service.  Her rationale was that the Veteran's December 1968 enlistment examination was negative for allergic rhinitis; however, allergic rhinitis, documented as mild hay fever, was noted on the separation examination in November 1972.  She also noted that there is post-service evidence of allergic rhinitis.  She explained that allergic rhinitis is often initiated by the inhalation of allergens to include dust, molds, pollens, and sensitizing chemicals.  Once established, sensitivity to allergens may persist indefinitely.  

The examiner found that sinusitis noted on the November 1972 separation examination and in post-service treatment records was a self-limiting condition that resolved without residual and, therefore, was not causally related to service.  Her rationale was that sinusitis up to three times per year is considered "normal."  "For there to be a diagnosis of chronic sinusitis, it has to be either chronic persistent (the infection lasting for more than 6 weeks in spite of antibiotic therapy) or chronic recurrent (4 or more episodes of sinusitis in one year in spite of antibiotic therapy)."  

The examiner noted that turbinate swelling may be caused by upper respiratory infection, allergic rhinitis, vasomotor rhinitis, and/or medications such as Privine or Actifed.  Based on a review of the available medical evidence, the examiner concluded that it would be mere speculation as to the etiology of the turbinate hypertrophy noted on two examinations.  

Finally, the examiner noted that the probable sphenoid sinus osteoma noted on the July 2010 x-ray was not present on the October 2015 x-ray.  Therefore, as there was no condition of osteoma, no opinion was rendered.

In December 2015, an medical opinion by a board-certified otolaryngologist (ENT) was provided.  With respect to the Veteran's contention that he has a nasal disorder due to in-service exposure to jet fuel and other environmental substances, the ENT opined as follows:

The claimant's history of environmental exposures seems to be focused around petrochemicals in poorly ventilated areas.  Chemical irritants will cause a chemical inflammation of the nose (rhinitis), that usually resolves with discontinuing of the exposure, such as leaving work in this case.  Chronic, permanent changes to the nasal mucosa from chemicals, other than neoplasms, is rarely reported in the nose and/or paranasal sinuses.  Given what seems like a limited exposure, as well as the most uncommon nature of permanent nasal and sinus changes with chemical exposure (other than neoplasms), the claimant's exposures while in service were less likely than not the cause or source of permanent aggravation of his diagnosed nasal condition, to included allergic rhinitis.

With respect to the diagnosis of allergic rhinitis, the ENT opined as follows:

Sinusitis and allergies are over diagnosed and commonly incorrectly stated by both lay people and the medical community as the cause of any nasal related symptom.  In keeping with the diagnosis of allergic rhinitis, as noted in the C&P examination dated October 21, 2015, there is agreement with this diagnosis as it is so common.  Some studies have reported up to 50% of people having some sort of allergy.  

Given that the common cold can be misdiagnosed as allergies or "sinus problems" barring actual allergy skin testing or a clear pattern on seasonal or a consistent repetition allergic type symptoms while in service, it is not possible to make a diagnosis of allergic rhinitis during the period of time in service.  This was not objectively noted to be present in the service treatment records.  As such, the diagnosed allergic rhinitis is less likely than not due to, as a result of or permanently aggravated by in service illness, injury, treatment or event.

With respect to the issue of the enlarged turbinates, the ENT opined that the Veteran's turbinate enlargement is more likely than not as a result of his chronic decongestant nasal spray use.  After providing a detailed explanation of the anatomy and physiology of the turbinates, the ENT explained that most nasal obstruction is caused by the turbinates.  Decongestant nasal sprays decrease the blood flow to the turbinates and shrinks them down, which provides more room in the nose and , thus, the increased ability to breath.  When the spray wears off, the turbinates will have a rebound enlargement as the blood flow increases to make up for the time it was decreased.  After using sprays for more than three to five day, the rebound swelling of the turbinates is enough to be symptomatic on its own.  When it becomes symptomatic, the response is to use the spray to be able to breath from the nose.  The person gets into a vicious cycle of using sprays and having to use them more often as time goes on.  Physically, it also causes enlargement of the turbinates.

With respect to the probable sphenoid sinus osteoma noted in the July 2010 x-ray report, the ENT noted that sphenoid sinus osteomas, while benign and generally not of any pathologic concern, generally do not resolve on their own.  Given that the sphenoid osteoma was not seen on the sinus x-rays dated in October 2015, the ENT determined that it stands to reason that it was "superimposed" as stated in the 2010 report.  The examiner explained that it is not uncommon for there to be x-ray artifacts caused by superimposed images because boney structures in the skull can overlap depending on the angle of the x-ray beam.

Analysis

The Board finds that the most competent and probative evidence supports the conclusion that the Veteran's currently diagnosed allergic rhinitis is not etiologically related to his active service, including as due to exposure to environmental chemicals.

Although a history of sinusitis and hay fever was noted at separation from military service in November 1972, the Veteran had no symptoms of a nasal disorder at separation and his nose and sinuses were found to be normal on examination.  The Veteran has not presented any objective evidence that he sought treatment post service for any nasal disorder until December 2002, which is 30 years after his period of military service.  Moreover, the first post service diagnosis of allergic rhinitis was not until April 2007.  The Veteran has only been officially diagnosed with allergic rhinitis twice in his 43 years since service (including at the October 2015 VA examination), which weighs against a claim that allergic rhinitis is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board finds the December 2015 medical opinion of the VA ENT to be highly probative to the questions at hand.  While the ENT concurred with the October 2015 VA examiner's diagnosis that the Veteran currently suffers from allergic rhinitis, the ENT opined that it is not caused by or the result of the Veteran's military service.  The ENT's rationale was that chronic, permanent changes to the nasal mucosa from chemicals (other than neoplasms) is rarely reported in the nose and/or paranasal sinuses.  Given what seems like a limited exposure, as well as the most uncommon nature of permanent nasal and sinus changes with chemical exposure (other than neoplasms), the ENT concluded that the Veteran's chemical exposures while in service were less likely than not the cause or source of permanent aggravation of his diagnosed allergic rhinitis.  The ENT opined further that a diagnosis of in-service allergic rhinitis could not be made because there is no objective evidence that allergy testing was performed or that the Veteran exhibited a clear and consistent pattern of allergy symptoms in service.  Indeed, the Veteran has consistently contended that his problem is only in his nose and due to chemical exposure; he has not complained of general allergy-type symptoms and frequently denies that he has allergies.  The ENT also explained in detail why it is more likely that the Veteran's enlarged turbinates are the result of his chronic decongestant nasal spray use, rather than due to in-service chemical exposure.  The medical opinion of the December 2015 VA ENT is based upon a thorough review of the claims file, analysis of the Veteran's entire history, and consideration of the Veteran's lay statements.  Moreover, the ENT provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board acknowledges that the October 2015 VA examiner opined that it was at least as likely as not that the Veteran's allergic rhinitis was caused by or incurred in military service.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In the present case, the Board finds the opinion of the December 2015 ENT to be more probative based on his qualifications and experience as a physician specializing in the field of otolaryngology and the rationale he provided.  The ENT explained that the effects of chemical exposure dissipate when the exposure is removed, it is very rare for chemical exposure to cause permanent damage to the nasal lining, and there is insufficient medical evidence for an in-service diagnosis of allergic rhinitis.  The October 2015 VA examiner, a physician's assistant, found the Veteran's allergic rhinitis was related to service because it was not documented on entrance in to service, allergic rhinitis (documented as mild hay fever) was noted on the separation examination in November 1972, and there is post service evidence of allergic rhinitis.  However, as discussed above, there is no evidence that the Veteran sought treatment for any nasal related condition until 30 years after separation from military service and there are only two official diagnoses of allergic rhinitis in the Veteran's 43 years since service.  Thus, the Board finds the physician's assistant's rationale to be less persuasive.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an allergy disorder (and nasal disorder generally) falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and presence of allergy-type symptoms, any actual diagnosis of an allergy disorder, to include as due to exposure to environmental chemicals, requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current allergy disorder requires medical expertise to determine because it involves a complex medical matter and there can be many causes of such symptoms.  To the extent that the Veteran believes he has a nasal disorder that is due to his period of service, to include exposure to environmental chemicals such as jet fuel, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiology of his current allergic rhinitis is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id. 

The Board acknowledges that if a veteran is presumed sound at service entrance (as this Veteran is) and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in service injury or disease or aggravation thereof.")). 

For the reasons set forth above, the Board finds that the competent and probative credible evidence in this case does not show that the Veteran's current allergic rhinitis or any other nasal disorder is related to his period of service, including as due to exposure to chemical environmental hazards, such as jet fuel, sealants, and cleaning chemicals.  Accordingly, service connection for allergic rhinitis and/or a nasal disorder generally, to include as due to exposure to environmental chemicals, is not warranted.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a nasal disorder, including sinusitis as due to jet fuel exposure, is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


